DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed 19 August 2021 have been considered.  New rejections based on applicant’s amendments are recited below.  Claims 1-7, 9 and 12-24 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,934,630 to Cockle (Cockle) in view of U.S. Patent No. 5,447,186 to Achard et al (Achard).
Concerning claim 1, Cockle discloses a machine for machining of workpieces of wood and plastics, the machine comprising: 
at least one support (12) configured to support the workpieces during feeding of the workpieces in a transport direction through the machine; 

wherein at least one of the two or more rotatably driven tools is adjustable transverse to the transport direction (see figures 15 and 16); 
at least one tongue and groove guide (30) configured to guide the workpieces through the machine in the transport direction.
However, Cockle does not disclose a CNC control unit.
Achard discloses a machine for machining wooden workpieces comprising:  a support (30), two or more rotatably driven tools (80, 81) which are adjustable (see column 9, lines 43-46) and further comprising a CNC control unit (800), wherein the two or more rotatably driven tools are connected to the CNC control unit (column 12, lines 41-46).
Because both these references are concerned with a similar problem, i.e. cutting conical wooden workpieces, it would have been obvious to a person of ordinary skill in the art at the time of the invention to add the CNC system of Achard to the device of Cockle.  In KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)) the courts held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. Accordingly a simple addition of the CNC system of Achard to the device of Cockle will obtain predictable results and is therefore obvious and proper combination of the references is made.

measuring elements (20 of Achard) connected to the CNC control unit (800), wherein the measuring elements measure a course of the right longitudinal side and/or the left longitudinal side of the workpieces (column 8, lines 29-30 and column 10, line 67 to column 11, line 2 of Achard); 
wherein the CNC control unit (800) is configured to evaluate signals transmitted by the measuring elements (20), and wherein the CNC control is configured to continuously adjust, based on an evaluation of the signals transmitted by the measuring elements, the at least one of the two or more rotatably driven tools transverse to the transport direction during transport of the workpieces through the two or more rotatably driven tools for providing a conical configuration of the workpieces in a longitudinal direction of the workpieces (as it is capable of performing those functions, see arguments below).
Concerning claim 2, Cockle, in view of Achard, discloses the at least one tongue and groove guide (30) comprises at least one web (30, see figures 1-3) extending in the transport direction, wherein the at least one web is provided on the machine and engages a groove provided on the workpieces and extending in the transport direction.
Concerning claim 3, Cockle, in view of Achard, discloses the at least one web (30) is provided on the at least one support (16).
Concerning claim 4, Cockle, in view of Achard, discloses the at least one support (12) is a machine table.
Concerning claim 5, Cockle, in view of Achard, discloses the at least one web (30) extends at least to the level of the two or more rotatably driven tools (38).
Concerning claim 6, Cockle, in view of Achard, discloses at least one groove-producing tool (28) with which the at least one groove is produced in the workpieces.
Concerning claim 7, Cockle, in view of Achard, discloses the at least one groove- producing tool (28) is a horizontal dressing tool configured to produce the at least one groove at a bottom side of the workpieces.
Concerning claim 9, Achard, as applied to Cockle, discloses at least one sensor for detecting a leading end of the workpieces (column 11, lines 3-12), wherein the at least one sensor is connected to the CNC control unit (800).
Concerning claim 12, Cockle discloses the at least one support (12) is at least one straightening table comprising at least one fence (14) extending in the transport direction.
Achard discloses the at least one support (30) is at least one straightening table comprising at least one fence (100) extending in the transport direction wherein the measuring elements (20) are arranged in the region of the straightening table.
As such, the combination would read on the claim.
Concerning claim 13, Achard, as applied to Cockle, discloses a spacing between the measuring elements (20) measured in the transport direction and a first one of the two or more rotatably driven tools (80, 81) downstream of the measuring elements in the transport direction is greater than a length of the workpieces (as it is capable of being used with such a workpiece).
Concerning claim 14, Cockle, in view of Achard, discloses the at least one support (12) is a straightening table comprising at least one fence (14) extending in the transport direction.
Concerning claim 15, Cockle, in view of Achard, discloses the workpieces rest against the fence of the straightening table with a concave side of the workpieces (as it is capable of doing so).
Concerning claim 16, Achard, as applied to Cockle, discloses at least one sensor for detecting a leading end of the workpieces (column 11, lines 3-12)

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Achard in view of Cockle and further in view of U.S. Patent No. 6,062,281 to Dockter et al (Dockter).
Concerning claim 17, Achard discloses a method for machining workpieces of wood or plastics, the method comprising: 
feeding workpieces (12) in a transport direction through a machine comprising two or more rotatably driven tools (80, 81); 

a) measuring the workpieces prior to or during feeding at least in regard to a conicity to be machined (column 8, lines 26-30); 
c) adjusting at least one of the two or more rotatably driven tools transverse to the transport direction during feeding of the workpieces through the tools based on the conicity measured in the step a) (column 12, lines 41-46).
However Achard does not disclose step b) producing at the workpieces at least one form-fit element configured to interact with at least one counter form-fit element during feeding of the workpieces such that the workpieces are guided in the transport direction nor does it disclose in step c) continuously adjusting the tools.
Cockle discloses a method for machining wood workpieces comprising 
feeding workpieces (36) in a transport direction through a machine comprising two or more rotatably driven tools (38, 42) and producing at the workpieces at least one form-fit element (135) configured to interact with at least one counter form-fit element (30) during feeding of the workpieces such that the workpieces are guided in the transport direction.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to add this method step of Cockle to the method of Achard because, as disclosed by Cockle, this form-fit element and interacting with at least one counter form-fit element during feeding of the workpieces prevents the 
Dockter discloses a method for machining workpieces comprising: 
feeding a workpiece (40) in a transport direction (via 12) through a machine comprising two or more rotatably driven tools (20, 80) 
machining workpieces (140) on at least one of a right longitudinal side and a left longitudinal side of the workpieces (see figure 5) extending in the transport direction of the workpieces by:
a) measuring the workpieces (40) prior to or during feeding at least in regard to a conicity to be machined (column 2, lines 43-47 as it measures the profile of the log it would thus also measure the conicity of the log); 
c) continuously adjusting (column 4, lines 18-34) at least one of the two or more rotatably driven tools (column 5, line 18-20) transverse to the transport direction during feeding of the workpieces through the tools based on the conicity measured in the step a) (column 3, lines 12-14).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the tool adjusting step of Achard, in view of Cockle, with the continuously adjusting step of Dockter because, as disclosed by Dockter, this will allow the cutting tool to follow the cutting solution which was determined to maximize the recovery of useable boards from the log (column 3, lines 5-14 and column 4, lines 18-20).  It is noted that while the movement of the tools differ between Achard and Dockter, the rationale of continuously adjusting the cutter to maximize cut product applies to both references as Achard also 
Concerning claim 18, Achard, in view of Cockle and Dockter, discloses detecting a position of the workpieces in relation to the two or more rotatably driven tools (as detectors 69, 140 and 520 detect the position of the workpiece and based on that the tools are moved and thus the position detected is in relation to the tools).
Concerning claim 19, Achard, in view of Cockle and Dockter, discloses providing measuring elements (20) and detecting with the measuring element in the step a) a width and/or the conicity of the workpieces; and transmitting signals of the measuring elements to a control unit (800) connected to the two or more rotatably driven tools (80, 81).

Claims 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Achard in view of Cockle and Dockter and further in view of U.S. Patent No. 9,827,643 to Barker (Barker).
Concerning claim 20, Achard in view of Cockle and Dockter does not disclose arranging the workpieces to board pairs comprising approximately parallel longitudinal sides and an approximately rectangular contour.
Barker discloses a method of machining wood workpieces comprising feeding workpieces (202) in a transport direction through a machine comprising 
Because both these references are concerned with a similar problem, i.e. taking a wood log and cutting it to form boards, it would have been obvious to a person of ordinary skill in the art at the time of the invention to add this step of Barker to the method of Achard in view of Cockle and Dockter.  Examiner notes both references clearly teach taking a log and chipping the log and then producing boards.  Barker merely provides additional details on the post chipping steps.  In KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)) the courts held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. Accordingly a simple addition of board pairing step of Barker to the method of Achard in view of Cockle and Dockter will obtain predictable results and is therefore obvious and proper combination of the references is made.
Concerning claim 21, Barker, as applied to Achard in view of Cockle and Dockter, discloses combining the board pairs to arrays of boards (see figure 8 and paired boards on 1110 in figure 11).
Concerning claim 22, Barker, as applied to Achard in view of Cockle and Dockter, discloses subsequent to conical machining, separating the workpieces into two workpiece parts (704), rotating one of the two workpiece parts (column 
Concerning claim 23, Barker, as applied to Achard in view of Cockle and Dockter, discloses subsequent to conical machining, separating the workpieces at half a length of the workpieces to form two workpiece parts (510, 508).
Concerning claim 24, Barker, as applied to Achard in view of Cockle and Dockter, discloses subsequent to conical machining, separating the workpieces along an axis parallel to a symmetry axis of the workpieces to form two workpiece parts.

Response to Arguments
Applicant's arguments filed 19 August 2021 have been fully considered but they are not persuasive. First applicant argues that Cockle does not disclose workpieces that are machined to be provided with a conical configuration for claim 1.  However, the claim is directed to an apparatus and not a method.  As such, the prior art merely has to be capable of performing the functions claimed.  As such, since the tools of Cockle (and of Cockle in view of Achard) are capable of being moved, they are capable of creating a conical configuration for the end product.  Applicant then argues that Cockle does not disclose the tools (cutting heads 38) are adjusted in the transverse direction.  However, as clearly taught in column 4, lines 48-51, Cockle does disclose this.  Further Achard, which is being used to teach the CNC system, also discloses computer control of the tools and adjusting them in the transverse direction column 9, lines 46-48.  As such the combination would also disclose this feature.  Applicant also argues that Cockle does .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication No. 2011/079324 also discloses a machining device and method similar to the prior art above and continuous adjustment of the rotary tools (¶5).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Matthew Katcoff/           Primary Examiner, Art Unit 3725                                                                                                                                                                                             
11/18/2021